Citation Nr: 1326572	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  10-04 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 30 percent for service-connected posttraumatic stress disorder.

2. Entitlement to a disability evaluation in excess of 50 percent from January 11, 2010 for service-connected posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from November 2001 to April 2006.  He also served with the Army National Guard.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.


FINDINGS OF FACT

1. Prior to January 10, 2011, the Veteran's overall disability picture reflects that his posttraumatic stress disorder (PTSD) symptoms caused occupational and social impairment with reduced reliability and productivity due to symptoms such as depression, disturbance of motivation and mood, short-term memory loss, and difficulty in establishing and maintaining effective work and social relationships.

2.  Since January 11, 2010, the Veteran's PTSD has caused occupational and social impairment with deficiencies in most areas due to abnormalities with immediate recall and recent memory; flat affect; depressed mood; sleep disturbance; concentration difficulties; impaired impulse control; weekly panic attacks; speech intermittently illogical, obscure or irrelevant; disturbance of motivation and mood; difficulty in adapting to stressful circumstances, including work or a worklike setting; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

2. The criteria for a 70 percent rating for service-connected PTSD from January 11, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim of entitlement to an increased evaluation for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the August 2006, April 2008, July 2009, and September 2011 examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the disorder.  Id.

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  See 38 C.F.R. Part 4.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's claim stems from his initial application for service-connection for PTSD.  During the pendency of the claim, staged ratings were granted, increasing the disability rating for PTSD from the initial 30 percent to 50 percent as of January 11, 2010.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, mild memory loss such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown , 8 Vet. App. 240 (1995).  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  See DSM-IV.  A GAF score of 41-50 is assigned where there are, "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id. GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

A June 2006 psychiatric evaluation shows the Veteran reported recurrent and distressing thoughts or images, recurrent distressing dreams, feelings of detachment and estrangement from others, avoidance of thoughts and feelings of experiences in Iraq, sleep disturbance, irritability, outbursts of anger, difficulty concentrating, exaggerated startle response, and hypervigilence.  Testing showed he experienced moderate combat exposure and had marked symptoms associated with PTSD.  Also noted was borderline clinical depression.  The therapist said he had clinically significant symptoms indicating PTSD complicated by symptoms of depression.

During the August 2006 VA examination, the Veteran and his wife denied having marital problems.  He said he had some friends and got along "okay" with people.  He denied having depression and said his anger was no longer a problem.  His nightmares were infrequent and his exaggerated startle response had improved.  He was hypervigilent and avoided crowds.  The examiner said the examination was unremarkable and diagnosed mild PTSD.  The examiner assigned a GAF score of 75 because the mild symptoms of PTSD did not significantly impact functioning.  The examiner opined that the Veteran should be able to work and seek employment.  The examiner found that the Veteran might have "some" difficulty dealing with crowds or the general public but should be able to interact with coworkers and supervisors.  The examiner found him intellectually capable and said he should have no difficulty understanding and remembering simple or detailed directions.  The examiner also determined that the Veteran was capable of engaging in normal activities of daily living and that the Veteran's judgment and insight were intact.

A December 2006 treatment record from Dr. E.J.E., MD ("Dr. E."), shows continuing nightmares.  The Veteran said he felt unsafe, overwhelmed, and unable to protect himself in crowds.  A January 2007 treatment record shows the Veteran reported occasional nightmares and discomfort in crowds.  Dr. E. said the Veteran had worsening depression due to life stressors.  He continued to have some depression in April 2007.  The Veteran denied having depression in May and June 2007 but in October 2007, the Veteran reported the return of depression and poor sleep.  Dr. E. recommended an increase in his medications.  The assessment revealed a GAF score of 50.

February 2008 VA treatment records show the Veteran denied having irritability, anger, and hypervigilence, and he denied social withdrawal.  He said his nightmares and exaggerated startle response were getting better.  He reported "short term memory loss" but said it was not affecting work or school; however, he said he was easily distracted and had trouble completing tasks.

During an April 2008 VA examination the Veteran said he may have overestimated his functioning and was not entirely forthcoming during the August 2006 examination.  He said he had a job for a brief period but quit because he could not tolerate interpersonal contact and crowded conditions.  After leaving his job, he isolated himself at home and took care of his child while his wife worked.  During that period, he could not leave the house unless his wife accompanied him, had difficulty being in enclosed spaces, and had nightmares three to four times per week.  He was also irritable and short-tempered.  He said that in the past three to six months, his symptoms had improved due to counseling, self-talk, supportive family members, and medication.  He had started school and was working part time, but occasionally clashed with customers.  He isolated himself and associated only with his wife, son and father.  The examiner observed that the Veteran used to have occasional panic attacks but had not had any in six months.  The examiner also said the Veteran's past discomfort and hypervigilence in public was of the severity to be classified as agoraphobia.  At the time of the examination, he would go out by himself to attend school and to work; however, he was still unable to tolerate crowded classrooms.  The examiner diagnosed PTSD and assigned a GAF score of 55-60, implying moderate severity.  Based on the Veteran's report of being unable to leave his house unaccompanied from April 2006 to October 2007, the examiner found that the PTSD caused almost total occupational and social impairment for this period.  The examiner noted that the Veteran's self-report of past symptoms was not consistent with his report to the August 2006 VA examiner.  This examiner pointed out that the Veteran said his condition deteriorated significantly after the August 2006 examination.  The examiner found that the Veteran's current PTSD symptoms resulted in intermittent periods of inability to perform occupational tasks but overall generally satisfactory functioning.

In March 2009, the Veteran denied worsening in nightmares and flashbacks.  He said he had problems with a classmate of Middle Eastern descent.  In a June 2009 statement, the Veteran said he could not make or maintain new relationships.  His relationships with family members were strained.  He also said he could not keep a job because of his inability to be around groups of people.  His PTSD also interfered with his ability to drive and to sleep soundly.  He was constantly suspicious, paranoid, and "hypertensive" when away from his home and needed to be reminded to shower and take care of hygiene tasks.  Finally, he reported problems with short term memory, such as remembering names and completing tasks.

During a June 2009 appointment, the Veteran reported that his depression was baseline and that his sleep, mood, and anxiety had improved.  He noted problems with concentration.  The provider said his insight was fair.  The Veteran's GAF score was reported as 65.

A July 2009 VA examination report shows the Veteran presented promptly for his appointment and was polite, courteous, friendly, open, and well groomed.  The examiner found that the Veteran's self-report was credible and observed that the Veteran presented well socially with no unusual behaviors or mannerisms; expressed himself well; spoke in complete, coherent sentences; and appeared to be of above average intelligence based on verbal skills and presentation.  The examiner did not detect cognitive difficulties.  The Veteran denied having social problems said that his father and uncle were his best friends.  He also occasionally met with his classmates.  PTSD symptoms included nightmares, occasional night sweats, sleep disturbance, hypervigilence, exaggerated startle response, and difficulty being in crowds.  His hypervigilence interfered with class because he was easily distracted.  He also said seeing foreign students and smelling incense triggered intrusive thoughts.  No other symptoms were reported or observed.  The Veteran said he would likely be discharged from the National Guard due to his wrist problem,  which the examiner found to be a significant barrier to employment.  Notably, the Veteran was working towards his degree and maintained a 3.00 grade point average.  

The July 2009 examiner observed a slight increase in PTSD symptoms but said the frequency, severity, and duration of symptoms occurred occasionally and that symptoms were of mild and occasionally moderate severity.  The examiner also opined that the PTSD symptoms would cause occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks.  The examiner observed that the Veteran had satisfactory functioning in terms of routine behavior and self-care and had normal conversation.  The Veteran reported difficulties with concentration, which the examiner found secondary to intrusive thoughts and an exaggerated startle response.  The Veteran was also able to maintain good grades in college, thus the examiner found that he should be able to understand, remember and carry out detailed as well as simple directions under low-stress conditions.  The examiner said that when under stress, the Veteran's concentration would be reduced and he would likely need detailed instructions  repeated or written down.  The examiner opined that the Veteran had good social skills and should be able to interact appropriately with co-workers, supervisors, and the general public.  However, he would have difficulty working around large groups because of his hypervigilence.  The examiner assigned a GAF score of 65.  

A December 2009 VA treatment record shows insomnia, reduced energy, past suicidal ideation, mild depressive dysphoria, monthly panic attacks, nightmares, intrusive thoughts, exaggerated startle response, and hypervigilence.  He avoided crowds, tall buildings, alleyways, and war media.  He reported short term memory deficits.  He was still in school and was working.  The provider observed depressed and anxious affect and mood.  A diagnosis was not provided; however, the provider assigned a GAF score of 58.  Additional treatment records dated in December 2009 treatment record show GAF scores of 53 and 55.

In January 2010, VA testing showed moderate symptoms including loss of pleasure, agitation, loss of energy, changes in sleeping pattern, and irritability.  Mild symptoms included pessimism, past failure, guilty feelings, self-dislike, self-criticalness, loss of interest, changes in appetite, concentration difficulty, tiredness or fatigue, and loss of interest in sex.  Test results also show he continued to have disturbing recollections and nightmares and felt emotionally numb and estranged from others.  He also said he avoided thinking or talking about his experiences and avoided activities or situations that would remind him of his stressful military experiences.  Another treatment record shows a GAF score of 54.

Records from WMMHC include a January 2010 intake assessment.  Symptoms included sleep disturbance, concentration difficulties, fatigue, auditory hallucinations, depressed mood, appetite disturbance, difficulty enjoying previously enjoyable activities, and short term memory problems.  The provider noted abnormalities with immediate recall and recent memory; hallucinations; flat affect; depressed mood; sleep disturbance; appetite/eating disturbance; agitation; concentration difficulties; decreased energy; and impaired impulse control.  The provider assigned a GAF score of 50.

In his March 2010 substantive appeal, the Veteran said he was discharged from the National Guard because his PTSD symptoms interfered with his duties.  He reported that he and his wife had separated and that he no longer had relationships with his family due to PTSD symptoms.  He lived secluded in the mountains to feel safe.  He could not have a firearm in the house because he tried to choke his wife with a rifle during his sleep.  He said his medications affected his energy which stressed his relationships with his family.  He also developed a twitch or spasm with loud noises.  He said his PTSD has negatively affected his family, job, ability to drive and sleep, relationships, and his hygiene.

An April 2010 VA treatment record shows that the Veteran reported increased distress related to learning that his father had lymphoma.  The treatment record indicates euthymic mood, ongoing intrusive recollections, sleep disturbance, and nightmares.  A GAF score of 56 was assigned.

Army National Guard personnel records show that the Veteran was placed on a permanent medical profile in February 2010 for post traumatic arthritis and PTSD.  In March 2010, he was referred for medical discharge.

During a September 2011 VA examination, the Veteran said he had rarely worked since his separation from active duty in 2006.  He was relieved of National Guard duty against his will in 2010 due to his PTSD.  While he was able to finish school and get a job, the job was rescinded.  He said he had two kids and was still married but his marriage was poor.  He was not contacting friends.  His symptoms included weekly recurrent recollections of stressor events and nightmares that occurred three to five times per week.  He would react to internal or external cues reminding him of his traumatic event one to three times per week.  His said his distress was usually triggered during class, which caused him to withdraw for long periods.  He avoided groups, persons of Arab appearance, and small spaces.  He was uncomfortable leaving his rural residence for town but was prepared to move for a job.  He reported marked diminished interest in outdoor hobbies and moderate to severe feelings of estrangement or detachment from others.  He expressed difficulty falling asleep and said irritability and angry outbursts occurred three to five times per week.  His ability to concentrate had also worsened but his hypervigilence was improving.  The examiner observed restricted range of effect and depressed mood.  The examiner noted anxiety; panic attacks weekly or less; chronic sleep impairment; speech intermittently illogical, obscure, or irrelevant; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner opined that the Veteran's symptoms had worsened somewhat and that because he was separated against his will from the National Guard due to PTSD symptoms, the examiner found that the PTSD caused reduced reliability and productivity.  A GAF score of 60 was assigned.

Finally, a March 2012 VA treatment record indicates that the Veteran was working as a night janitor.  In addition to symptoms previously noted, the provider observed depressed and anxious mood and psychomotor agitation/retardation.  The GAF score was 51.

Prior to January 11, 2010, the Veteran's PTSD symptoms fluctuated between mild and moderately severe.  GAF scores ranged between 50 and 75.  His symptoms included depression, disturbance of motivation and mood, short-term memory loss, and difficulty in establishing and maintaining effective work and social relationships.  Consequently, the Board finds that the overall disability picture for this period supports the assignment of a 50 percent rating.  While the April 2008 VA examiner opined that the Veteran's condition resulted in almost total occupational and social impairment from April 2006 to October 2007, the contemporaneous clinical findings do not show occupational and social impairment with deficiencies in most areas or show symptoms of the severity to cause total occupational and social functioning.  The medical evidence does not show that the Veteran's PTSD was manifested by severe symptoms, such as impaired thought processes, communications, or an inability to maintain his own personal appearance and hygiene.  For this time period, his GAF scores ranged between 50 and 75 and none of the private or VA treatment records, to include VA examinations, show that the Veteran was unable to work or unable to leave his home unaccompanied, or that he had severe discomfort and hypervigilence which the April 2008 examiner classified as agoraphobia between April 2006 and October 2007.  Simply, the contemporaneous medical evidence does not support the assignment of a disability rating in excess of 50 percent from April 2006 to October 2007.  Based on the GAF scores, clinical evidence, and lay statements, the Board finds that the preponderance of the evidence supports the assignment of an initial disability rating of 50 percent but not higher for service-connected PTSD.

Since January 11, 2010 and despite the September 2011 VA examiner's opinion, the Board finds that the Veteran's PTSD has caused occupational and social impairment with deficiencies in most areas due to symptoms such as abnormalities with immediate recall and recent memory; flat affect; depressed mood; sleep disturbance; concentration difficulties; impaired impulse control; weekly panic attacks; speech intermittently illogical, obscure or irrelevant; disturbance of motivation and mood; difficulty in adapting to stressful circumstances, including work or a worklike setting; and difficulty in establishing and maintaining effective work and social relationships.  The evidence does not show that the Veteran's symptoms are of the severity to cause total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Further, the Veteran was working in March 2012.  Consequently, the preponderance of the evidence supports the assignment of a 70 percent rating from January 11, 2010 but not higher for the Veteran's service-connected PTSD.

Finally, there is no evidence of record that would warrant an initial rating in excess of 50 percent or a rating in excess of 70 percent from January 11, 2010, for the Veteran's service-connected PTSD.  38 U.S.C.A. 5110; see also Hart, 21 Vet. App. at 509.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during which the Veteran's PTSD has varied to such an extent that additional staged ratings would be warranted.  Cf. 38 C.F.R. § 3.344 (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned ratings inadequate.  The Veteran's service-connected PTSD was evaluated as a mental disorder pursuant to 38 C.F.R. §4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  The Veteran's PTSD initially resulted in occupational and social impairment with reduced reliability and productivity due to the worsening of his depression, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  In January 11, 2010, his symptoms worsened, resulting in occupational and social impairment with deficiencies in most areas due to abnormalities with immediate recall and recent memory; flat affect; depressed mood; sleep disturbance; concentration difficulties; impaired impulse control; weekly panic attacks; speech intermittently illogical, obscure or irrelevant; disturbance of motivation and mood; difficulty in adapting to stressful circumstances, including work or a worklike setting; and difficulty in establishing and maintaining effective work and social relationships.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that these symptoms are congruent with the disability picture represented by the staged ratings assigned herein.  Evaluations in excess of the ratings assigned herein are provided for certain manifestations of PTSD, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the staged ratings assigned herein reasonably describe the Veteran's disability level and symptomatology during the pendency of his claim.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

A claim for entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The present increased rating claim differs, however.  A formal claim for TDIU was considered and denied by the RO in a July 2009 rating decision.  Nothing in Rice suggests that the Veteran's disagreement with a decision on an increased rating claim must be read to also include a disagreement with the denial of TDIU.  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim.

In summary, the evidence supports the assignment of an initial 50 percent rating and a 70 percent rating from January 11, 2010 for service-connected PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial 50 percent rating for service-connected PTSD is granted.

A 70 percent rating from January 11, 2010 for service-connected PTSD is granted.



____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


